 1   Jay J. Schuttert, Esq.
     Nevada Bar No. 8656
 2   David W. Gutke, Esq.
     Nevada Bar No. 9820
 3
     EVANS FEARS & SCHUTTERT LLP
 4   2300 West Sahara Avenue, Suite 950
     Las Vegas, NV 89101
 5   Telephone (702) 805-0290
     Facsimile (702) 805-0291
 6   Email: jschuttert@efstriallaw.com
     Email: dgutke@efstriallaw.com
 7
     Andrew Z. Weaver, Esq.
 8
     Pro Hac Vice
 9   Polsinelli PC
     1000 Louisiana Street, 64th Floor
10   Houston, TX 77002
     Telephone: (713) 374-1600
11   Facsimile: (713) 374-1601
     Email: aweaver@polsinelli.com
12
     Attorneys for Plaintiff/Counter Defendant Universal
13   Entertainment Corporation and Counter Defendants
     Aruze USA and Jun Fujimoto
14                               UNITED STATES DISTRICT COURT
15                                       DISTRICT OF NEVADA
16                                                       CASE NO.: 2:18-00585-RFB-GWF
   UNIVERSAL ENTERTAINMENT
17 CORPORATION, a Japanese corporation

18 Plaintiff,                                            STIPULATION AND ORDER TO
                                                         EXTEND DEADLINE FOR COUNTER
19 v.                                                    DEFENDANTS TO FILE REPLY
                                                         BRIEFS IN SUPPORT OF RULE 12
20 ARUZE GAMING AMERICA, INC., a Nevada                  MOTIONS
   corporation, KAZUO OKADA, an individual
21                                                       (THIRD REQUEST)
   Defendants.
22 ______________________________________
   ARUZE GAMING AMERICA, INC., a Nevada
23 corporation, KAZUO OKADA, an individual

24 Counterclaimants,

25 v.

26 UNIVERSAL ENTERTAINMENT
   CORPORATION, a Japanese corporation,
27 ARUZE USA, a Nevada corporation, and JUN
   FUJIMOTO, an individual,
28
   Counter Defendants.

                                                     1
           Case 2:18-cv-00585-RFB-GWF Document 65 Filed 01/24/19 Page 2 of 4




 1          IT IS HEREBY STIPULATED AND AGREED, by and between Counter Defendants
 2   Universal Entertainment Corporation (“UEC”), Aruze USA (“Aruze USA”) and Jun Fujimoto

 3   (“Fujimoto”) (collectively “Counter Defendants”), on one hand, and Counterclaimants Aruze
 4   Gaming America, Inc. and Kazuo Okada (collectively “Counterclaimants”), on the other, through
 5   their respective counsel of record, as follows:
 6          1.      On September 20, 2018, Counterclaimants filed an Answer to the Second Amended
 7   Complaint and Counterclaim (ECF No. 50)
 8          2.      On October 11, 2018, Counterclaimants filed an Amended Answer to the Second
 9   Amended Complaint and Counterclaim (ECF No. 58) (the “Counterclaim”).
10          3.      The deadline for the Counter Defendants to file a reply or a motion under Fed. R. Civ.
11   P. 12 (“Rule 12”) to the Counterclaim was extended pursuant to the parties’ prior stipulation as
12   follows: (i) UEC’s deadline was extended from October 11, 2018 to December 5, 2018; and (ii)
13   Aruze USA’s and Fujimoto’s deadline was extended to December 5, 20181.
14          4.      The deadline for Counterclaimants to file a response to any motion filed under Rule
15   12 by any of the Counter Defendants was extended from December 19, 2018 to January 9, 2019.
16   This request was based on the parties’ efforts to consolidate the deadlines by the Counter Defendants
17   to file any answer or motion and due to the parties’ counsel’s December holiday schedules.
18          5.      The parties later agreed to extend the deadline for Counterclaimants’ responses to
19   Counter Defendants’ Rule 12 Motions from January 9, 2019 to January 18, 2019 because of
20   unanticipated circumstances beyond the control of counsel necessitating additional time to prepare
21   their responses to the Rule 12 Motions. Coutnerclaimants filed their responses to Counter
22   Defendants’ Rule 12 Motions on January 18, 2019 (EFC Nos. 63 and 64).
23          6.      The parties have now agreed to extend the time for Counter Defendants to file their
24   reply briefs in support of their Rule 12 Motions from January 25, 2019 to February 1, 2019. Counter
25   Defendants require additional time to prepare their reply briefs given that Counterclaimants received
26
27
     1 However, because of the passing of former President George H.W. Bush, December 5, 2018 was
28   declared a day of mourning and the Federal Courts were closed. Accordingly, Counter Defendants
     filed their motions under Rule 12 on the following day, December 6, 2018 (ECF Nos. 59 and 60).
                                                       2
           Case 2:18-cv-00585-RFB-GWF Document 65 Filed 01/24/19 Page 3 of 4




 1   an extension to file their responses from January 9, 2019 to January 18, 2019, which severely
 2   shortened Counter Defendants time to prepare and file their reply briefs.

 3          7.      This is the parties’ third request for an extension of these deadlines.
 4          8.      Accordingly, for good cause showing, the parties have agreed to the foregoing
 5   extension of the deadlines.
 6          DATED this 24th day of January 2019.
 7    HOLLAND & HART LLP                                EVANS FEARS & SCHUTTERT LLP
 8
 9    By: /s/ Bryce K. Kunimoto                         By: /s/ David W. Gutke
          J. Stephen Peek, Esq.                             Jay J. Schuttert, Esq.
10        Nevada Bar No. 1758                               Nevada Bar No. 8656
11        Bryce K. Kunimoto, Esq.                           David W. Gutke, Esq.
          Nevada Bar No. 7781                               Nevada Bar No. 9820
12        Robert J. Cassity, Esq.                           2300 West Sahara Avenue, Suite 950
          Nevada Bar No. 9779                               Las Vegas, NV 89102
13        9555 Hillwood Drive, 2nd Floor
          Las Vegas, NV 89134                                Andrew Z. Weaver, Esq. (pro hac vice)
14                                                           Polsinelli PC
           Attorneys for Defendants/                         1000 Louisiana Street, 64th Floor
15         Counterclaimants Aruze Gaming                     Houston, TX 77002
           America, Inc. and Kazuo Okada
16
                                                             Attorneys for Plaintiff/Counter
17         Jeffrey S. Love, Esq. (pro hac vice)              Defendant Universal Entertainment
           Klarquist Sparkman, LLP                           Corporation and Counter Defendants
18         121 SW Salmon St., Ste. 1600                      Aruze USA and Jun Fujimoto
           Portland, OR 97204
19
           Attorneys for Defendant/
20         Counterclaimant Aruze Gaming
           America, Inc.
21
                                                     ORDER
22
                                                   IT IS SO ORDERED.
23
                                                   _____________________________________
24
                                                   UNITED STATES
                                                   UNITED  STATES DISTRICT  COURT
                                                                   MAGISTRATE       JUDGE/
                                                                                 JUDGE
25                                                 UNITED STATES MAGISTRATE JUDGE

26
                                                             01-28-2019
                                                   DATED: _______________________________
27
                                                   CASE NO.: 2:18-cv-00585-RFB-GWF
28

                                                         3
